UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32171 Opteum Inc. (Exact name of registrant as specified in its charter) Maryland 72-1571637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO þ As of August 13, 2007, the number of shares outstanding of the registrant’s Class A Common Stock, $0.001par value, was 24,665,993; the number of shares outstanding of the registrant’s Class B Common Stock, $0.001 par value, was 319,388; and the number of shares outstanding of the registrant’s Class C Common Stock, $0.001 par value, was 319,388. OPTEUMINC. INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1.FINANCIAL STATEMENTS. 3 Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Operations for the six and three months ended June 30, 2007 and 2006 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2007 (unaudited) 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 37 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 54 ITEM 4. CONTROLS AND PROCEDURES. 54 PART II. OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. 55 ITEM 1A. RISK FACTORS. 55 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 55 ITEM 6.EXHIBITS. 57 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. OPTEUM INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS June 30, 2007 December 31, 2006 MORTGAGE-BACKED SECURITIES: Pledged to counterparties, at fair value $ 1,818,234,441 $ 2,803,019,180 Unpledged, at fair value 401,568 5,714,860 TOTAL MORTGAGE BACKED SECURITIES 1,818,636,009 2,808,734,040 Cash and cash equivalents 41,902,854 82,751,795 Principal payments receivable 10,016,176 12,209,825 Accrued interest receivable 9,835,614 14,072,078 Property and equipment, net 4,253,272 4,372,997 Prepaids and other assets 5,696,687 6,168,736 Assets held for sale 218,317,915 1,009,324,465 TOTAL ASSETS $ 2,108,658,527 $ 3,937,633,936 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Repurchase agreements $ 1,783,331,466 $ 2,741,679,650 Junior subordinated notes due to Bimini Capital Trust I & II 103,097,000 103,097,000 Accrued interest payable 10,303,971 17,776,464 Dividends payable - 1,266,937 Accounts payable, accrued expenses and other 2,239,480 692,469 Minority interest in consolidated subsidiary - 770,563 Liabilities related to assets held for sale 180,917,866 879,916,024 TOTAL LIABILITIES 2,079,889,783 3,745,199,107 STOCKHOLDERS' EQUITY: Preferred Stock, $0.001 par value;10,000,000 shares authorized; designated 1,800,000 Class A Redeemable and 2,000,000 Class B Redeemable; no shares issued and outstanding as of June 30, 2007 and December 31, 2006 - - Class A Common Stock, $0.001 par value; 98,000,000 shares designated: 24,603,560 shares issued and outstanding as of June 30, 2007 and 24,515,717 shares issued and outstanding as of December 31, 2006 24,603 24,516 Class B Common Stock, $0.001 par value; 1,000,000 shares designated, 319,388 shares issued and outstanding as of June 30, 2007 and December 31, 2006 319 319 Class C Common Stock, $0.001 par value; 1,000,000 shares designated, 319,388 shares issued and outstanding as of June 30, 2007 and December 31, 2006 319 319 Additional paid-in capital 337,011,764 335,646,460 Accumulated other comprehensive loss - (76,773,610) Accumulated deficit (308,268,261) (66,463,175) TOTAL STOCKHOLDERS' EQUITY 28,768,744 192,434,829 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,108,658,527 $ 3,937,633,936 See notes to consolidated financial statements. OPTEUM INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended Three Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Interest income, net of amortization of premium and discount $ 71,419,602 $ 98,869,734 $ 29,563,192 $ 57,041,544 Interest expense (75,323,440) (82,702,101) (35,680,803) (43,822,078) NET INTEREST INCOME (EXPENSE) (3,903,838) 16,167,633 (6,117,611) 13,219,466 REALIZED LOSS ON SALE OF MORTGAGE-BACKED SECURITIES (19,388,377) - (18,568,106) - OTHER INCOME - 70,566 - 70,566 OTHER-THAN-TEMPORARY LOSS ON MORTGAGE-BACKED SECURITIES (55,250,278) - (55,250,278) - TOTAL NET REVENUES (DEFICIENCY OF REVENUES) (78,542,493) 16,238,199 (79,935,995) 13,290,032 DIRECT REIT OPERATING EXPENSES 451,702 545,823 223,455 226,573 GENERAL AND ADMINISTRATIVE EXPENSES: Compensation and related benefits 2,343,830 3,570,516 1,151,445 2,159,429 Directors’ fees and liability insurance 388,536 420,034 188,573 210,140 Audit, legal and other professional fees 681,226 676,301 338,830 391,720 Other administrative expenses 328,614 490,503 183,310 266,355 TOTAL GENERAL AND ADMINISTRATIVE EXPENSES 3,742,206 5,157,354 1,862,158 3,027,644 TOTAL EXPENSES 4,193,908 5,703,177 2,085,613 3,254,217 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE MINORITY INTEREST (82,736,401) 10,535,022 (82,021,608) 10,035,815 MINORITY INTEREST IN CONSOLIDATED SUBSIDIARY 770,563 - - - INCOME (LOSS) FROM CONTINUING OPERATIONS (81,965,838) 10,535,022 (82,021,608) 10,035,815 DISCONTINUED OPERATIONS (see Note 12): Loss from discontinued operations, net of tax (148,102,400) (19,902,189) (69,976,611) (11,431,171) Loss on sale and disposal of assets of discontinued operations, net of tax (10,469,203) - (10,469,203) - TOTAL LOSS FROM DISCONTINUTED OPERATIONS, NET OF TAX (158,571,603) (19,902,189) (80,445,814) 11,431,171 NET LOSS $ (240,537,441) $ (9,367,167) $ (162,467,422) $ (1,395,356) OPTEUM INC. CONSOLIDATED STATEMENT OF OPERATIONS (con’t) (Unaudited) Six Months Ended Three Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 BASIC AND DILUTED NET INCOME (LOSS) PER SHARE OF: CLASS A COMMON STOCK Continuing operations $ (3.30) $ 0.43 $ (3.29) $ 0.40 Discontinued operations (6.37) (0.81) (3.24) (0.46) Total basic and diluted net (loss) per Class A share $ (9.67) $ (0.38) $ (6.53) $ (0.06) CLASS B COMMON STOCK Continuing operations $ (3.29) $ 0.42 $ (3.29) $ 0.40 Discontinued operations (6.36) (0.79) (3.23) (0.45) Total basic and diluted net (loss) per Class B share $ (9.65) $ (0.37) $ (6.52) $ (0.05) WEIGHTED AVERAGE SHARES OUTSTANDING USED IN COMPUTING BASIC AND DILUTED PER SHARE AMOUNTS: Class A Common Stock 24,555,916 24,398,310 24,577,222 24,664,197 Class B Common Stock 319,388 319,388 319,388 319,388 CASH DIVIDENDS DECLARED PER SHARE OF: CLASS A COMMON STOCK $ 0.05 $ 0.36 $ - $ 0.25 CLASS B COMMON STOCK $ 0.05 $ 0.36 $ - $ 0.25 See notes to consolidated financial statements. OPTEUM INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Six Months Ended June 30, 2007 Common Stock, Amounts at par value Additional Paid-in Accumulated Other Comprehensive Accumulated Class A Class B Class C Capital Loss Deficit Total Balances, December 31, 2006 $ 24,516 $319 $319 $ 335,646,460 $ (76,773,610) $ (66,463,175) $ 192,434,829 Issuance of Class A Common Stock for board compensation and equity plan share exercises, net 87 - - 67,997 - - 68,084 Cash dividends declared, March 2007 - (1,267,645) (1,267,645) Amortization of equity plan compensation - - - 1,479,217 - - 1,479,217 Equity plan shares withheld for statutory minimum withholding taxes - - - (181,910) - - (181,910) Reclassify net realized loss on mortgage-backed security sales - 19,388,377 - 19,388,377 Netloss - (240,537,441) (240,537,441) Unrealized gain on available-for-sale securities, net - 2,134,955 - 2,134,955 Reclassify other-than-temporary loss on mortgage-backed securities - 55,250,278 - 55,250,278 Comprehensive loss - (163,763,831) Balances, June 30, 2007 $ 24,603 $319 $319 $ 337,011,764 $- $ (308,268,261) $ 28,768,744 See notes to consolidated financial statements. OPTEUM INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 June 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Income (loss) from continuing operations $ (81,965,838) $ 10,535,022 Adjustments to reconcile income (loss) from continuing operations to net cash provided by operating activities: Other-than-temporary loss on mortgage backed securities 55,250,278 - Amortization of premium and discount on mortgage backed securities 10,776,614 (7,409,186) Stock compensation 1,365,391 1,326,032 Depreciation and amortization 432,246 188,280 Loss on sales of mortgage-backed securities 19,388,377 - Changes in operating assets and liabilities: (Increase)/decrease in accrued interest receivable 4,236,464 (366,980) (Increase)/decrease in prepaids and other assets (472,050) 267,937 (Decrease) in accrued interest payable (7,472,493) (4,742,294) Increase in accounts payable, accrued expenses and other 1,547,010 563,333 NET CASH PROVIDED BY OPERATING ACTIVITIES 3,085,999 362,144 CASH FLOWS FROM INVESTING ACTIVITIES: From available-for-sale securities: Purchases (834,671,779) (706,141,129) Sales 1,191,814,282 - Principal repayments 626,507,518 711,094,904 Purchases of property and equipment, and other 1,500 (686,875) NET CASH PROVIDED BY INVESTING ACTIVITIES 983,651,521 4,266,900 CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in restricted cash - 1,230,000 Proceeds from repurchase agreements 10,106,181,385 11,637,052,539 Principal payments on repurchase agreements (11,064,529,569) (11,667,763,651) Stock issuance and other costs - (128,384) Purchase of treasury stock - (4,500,327) Cash dividends paid (2,534,582) (2,645,854) NET CASH USED IN FINANCING ACTIVITIES (960,882,766) (36,755,677) CASH FLOWS FROM DISCONTINUED OPERATIONS: Net cash provided by operating activities 633,335,325 122,017,551 Net cash provided by (used in) investing activities 1,195,582 (2,122,563) Net cash (used in) financing activities (701,234,602) (143,678,568) NET CASH FLOWS FROM DISCONTINUED OPERATIONS (66,703,695) (23,783,580) NET CHANGE IN CASH AND CASH EQUIVALENTS (40,848,941) (55,910,213) CASH AND CASH EQUIVALENTS, Beginning of the period 82,751,795 122,072,166 CASH AND CASH EQUIVALENTS, End of the period $ 41,902,854 $ 66,161,953 OPTEUM INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONT’D) (Unaudited) Six Months Ended June 30, 2007 June 30, 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ 82,795,933 $ 87,444,395 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCINGACTIVITIES: Cash dividends declared and payable, not yet paid $ - $ 6,318,383 See notes to consolidated financial statements. OPTEUMINC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2007 NOTE 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization and Business Description Opteum Inc., a Maryland corporation (“Opteum”), was originally formed in September 2003 as Bimini Mortgage Management, Inc. (“Bimini”) for the purpose of creating and managing a leveraged investment portfolio consisting of residential mortgage backed securities (“MBS”).Opteum’s shares of Class A Common Stock are listed on the New York Stock Exchange and trade under the ticker symbol “OPX.”Opteum’s website is located at http://www.opteum.com. On November 3, 2005, Opteum, then known as Bimini, acquired Opteum Financial Services, LLC.This entity, which was previously referred to as “OFS,” was renamed Orchid Island TRS, LLC effective July 3, 2007.
